ICJ_030_ATILO-UNESCO_UNESCO_NA_1956-10-23_ADV_01_NA_02_EN.txt. 109

SEPARATE OPINION OF JUDGE KLAESTAD

In my view, the Court should not have given the requested
Opinion for the following reasons :

I. This Request for an Advisory Opinion, which is presented
under Article XII of the Statute of the Administrative Tribunal
of the International Labour Organisation, relates to four judgments
rendered by that Tribunal in contentious cases brought before
the Tribunal against Unesco by four of its former officials. Unesco
challenges the validity of the judgments, by means of a Request
for an Advisory Opinion, on the alleged ground that the Tribunal
lacked jurisdiction or has exceeded its jurisdiction.

The normal judicial method of challenging judgments rendered
by the Administrative Tribunal in contentious cases between an
international organization and individuals would be by means
of a review in contentious procedure. As, however, Article 34 of
the Statute of this Court allows neither international organizations
nor individuals, but only States, to appear before the Court as
parties to contentious cases, the possibility of such a review by
this Court would be excluded. In such circumstances Article XII
of the Statute of the Administrative Tribunal of the International
Labour Organisation is intended to provide another means of
submitting to this Court the question of the validity of judgments
rendered by that Administrative Tribunal, namely, by way of a
Request for an Advisory Opinion on questions relating either to
the jurisdiction of the Tribunal or to ‘“‘a fundamental fault in
the procedure followed”.

The four cases to which the Questions put to the Court relate,
and which by their very nature were contentious cases before
the Administrative Tribunal, have thus, by the operation of
Article XII of the Statute of that Tribunal, been transformed into
cases of an advisory character before this Court, though with
the modification of the usual advisory procedure that the opinion
given by the Court by virtue of Article XII, paragraph 2, shall
be binding. This transformation from a contentious procedure
before the Administrative Tribunal into an advisory procedure
before this Court entails procedural consequences of a serious
nature.

It follows from the provisions of Article 66 of the Statute of
the Court that only States and international organizations have
access to the Court in advisory cases. Individuals have no right
to participate in the proceedings before the Court. In accordance
with that Article, the Court may receive written or oral statements
only from States or international organizations. Individuals have

36
110 SEPARATE OPIN. OF JUDGE KLAESTAD (OPIN. 23 X 56)

not been accorded any right to submit written statements to the
Court or to appear or be represented at public sittings in order
to submit oral statements relating to the Questions put to the
Court for an Advisory Opinion. Though the four former officials
of Unesco are directly interested in the matter now before the
Court and will be directly affected by its Opinion, they have
not, by the provisions of Article 66, been given an opportunity
to defend their interests. Nevertheless, Article XII, paragraph 2,
of the Statute of the Administrative Tribunal provides that the
opinion given by the Court shall be binding.

With a view to providing a remedy for this obviously unac-
ceptable situation, Unesco has suggested that the observations
and information which the four former officials may wish to lay
before the Court should be transmitted to the Organization which,
without any check of their contents, thereafter will send these
observations and this information to the Court within the fixed
time-limits. This suggestion has been accepted and complied with
by Counsel for the four former officials. An expedient of this
kind does not, however, ensure the necessary equality of status,
in fact and in law, between the Organization on the one side
and the individuals concerned on the other, inasmuch as the
individuals would have to be dependent on the Organization—
their opponent in the disputes before the Administrative Tribunal
—for the presentation of their views to the Court.

The question of oral hearings presents even more serious diffi-
culties. As Article 66 of the Statute does not allow individuals
to appear or be represented at oral hearings, the Court would,
if it fixed such hearings, have to envisage the possibility of Unesco
appearing at the hearings and defending its view in the absence
of the four former officials or their representative who are not
entitled to participate. In order to prevent such an eventuality
and to ensure, as far as possible, the necessary equality between
the Organization and the individuals concerned, the Court was
compelled to dispense with oral hearings in the present advisory
case, though Article 66 presumes that oral hearings may be fixed
by the Court, and in spite of the fact that such hearings have
hitherto been fixed in all advisory cases which have been considered
by this Court, as being a normal and useful, ifnot an indispensable,
part of its proceedings.

IT. Article XII of the Statute of the Administrative Tribunal
of the International Labour Organisation, under which the Request
is presented, provides that in any case in which the Executive
Board of an international organization, which has made the
declaration specified in Article II, paragraph 5, challenges a
decision of the Tribunal confirming its jurisdiction, or considers
that a decision is vitiated by a fundamental fault in the procedure
followed, the question of the validity of the decision shall be

37
III SEPARATE OPIN. OF JUDGE KLAESTAD (OPIN. 23 X 56)

submitted by the Executive Board concerned, for an Advisory
Opinion, to this Court. Though the decisions of the Administrative
Tribunal are rendered in disputes between the international
organization and individuals, only the organization is ‘accorded
the right to challenge the validity of the decisions in this manner.
The other parties to the disputes, the individuals, have no cor-
responding right to challenge the validity of the decisions. The
reason for this manifest inequality may partly be due to the
Statute of this Court, which does not entitle individuals to present
a request for an Advisory Opinion.

The provisions of Article XII have thus established a manifest
inequality between the parties to a dispute decided by the Adminis-
trative Tribunal. The Article has introduced a review procedure
which fails to observe fundamental principles of equality of justice
and impartiality of procedure. This lack of equality and impar-
tiality is aggravated by the fact that the right to challenge the
validity of a decision rendered by the Administrative Tribunal,
while granted to the international organization, is denied to the
weaker party.

III. In view of the abnormal judicial situation thus created
by these various procedural rules, it may be asked whether the
Court ought to answer the Questions put to it.

Article 65 of the Statute provides that the Court “‘may give”
{in the French text : ‘peut donner’) an advisory opinion on any
legal question. Accordingly, in its Advisory Opinion of 1950
concerning the Znterpretation of certain Peace Treaties (first phase),
the Court stated :

“Article 65 of the Statute is permissive. It gives the Court the
power to examine whether the circumstances of the case are of such
a character as should lead it to decline to answer the Request.”

In the advisory case concerning the Status of Eastern Carelia,
the Permanent Court of International Justice in 1923 actually
declined to give an Opinion. The Permanent Court had previously,
in March 1922, discussed the question whether it had the right
to refuse to give a requested Advisory Opinion. Judge Moore
had presented a memorandum in which he expressed the view
that Article 14 of the Covenant of the League of Nations could
not be regarded as imposing on the Court an obligation to render
Advisory Opinions unconditionally and on request. The Court
concurred in that view (Publications of the Court, Series D,
No. 2, pages 161 and 383-398)...

At that time the rule relating to advisory opinions was inserted
in the Covenant of the League of Nations, Article 14. The English
text provided: “The Court may also give an advisory opinion
upon any dispute or question referred to it by the Council or by
the Assembly.” In the French text it was said: “Elle fla Cour]

38
IIZ SEPARATE OPIN. OF JUDGE KLAESTAD (OPIN. 23 X 56)

donnera aussi des avis consultatifs sur tout différend ou tout
point, dont la saisira le Conseil ou l’Assemblée.” The Statute
of the International Court of Justice changed in Article 65 the
word ‘donnera’ to “peut donner”, thereby giving also in the
French text a clear expression of the permissive character of
the provision.

The Court is therefore, in my view, entitled to decline to give
a requested Advisory Opinion when it finds that decisive reasons
lead it to do so.

IV. Having regard to these various considerations, I am inclined
to think that the Court should not, by answering the Questions
put to it, implicitly give its sanction to a review procedure which
places the parties to the disputes to which the Questions relate
on a footing of manifest inequality, and which, contrary to the
provisions of Article 66 of the Statute, creates an obstacle to
the Court’s consideration at oral hearings of requests for an
Opinion. These considerations appear to be particularly relevant
ma the present advisory case in view of Article XII, paragraph 2,
of the Statute of the Administrative Tribunal, which provides
that the Opinion given by the Court shall be binding, thus
assimilating the present advisory case more closely than usual
to a contentious case. .

To give an Advisory Opinion in the present case on the basis
of this defective review procedure would hardly be compatible
with the judicial duties of the Court. Being desirous to co-operate,
as far as possible, with another organ of the United Nations in
the discharge of international duties, the Court has departed
from its usual procedure by dispensing with oral hearings and
by receiving from the individuals concerned, who have no access
to the Court, written statements transmitted to the Court by
the Organization. Whatever may be thought of such a departure
from a normal judicial procedure, the Court cannot in any case
disregard or compromise with the fundamental principle of the
equality of parties—equality in law as well as in fact—a principle
which is expressly confirmed by Article 35, paragraph 2, of the
Statute of the Court. Nor should the Court, by answering the
Questions put to it, appear to acquiesce in a review procedure
which fails to observe generally recognized principles by according
only to one of the parties to the judgments of the Administrative
Tribunal the right to challenge these judgments.

For these reasons, I consider that the Court should have availed
itself of its right under Article 65 of the Statute to refrain from
giving the requested Opinion.

On the other hand, I do not go so far as to say that the Court
lacks jurisdiction to give an Advisory Opinion in the present
case. Inasmuch as the Opinion, in accordance with Article 96
of the Charter of the United Nations and Article 65 of the Statute

39
II3 SEPARATE OPIN. OF JUDGE KLAESTAD (OPIN. 23 X 56)

of the Court, is requested by a duly authorized organ of the
United Nations on legal questions arising within the scope of its
activities, and since Questions I and I[I—but hardly Questions II
(a) and (b)—fall within the terms and scope of Article XII of
the Statute of the Administrative Tribunal of the International
Labour Organisation, the jurisdiction of the Court to give an
Opinion appears to be established. But in my view the Court
should have refrained from exercising its jurisdiction, as it did,
for different reasons, in the Monetary Gold Case. Since, however,
the Court has decided otherwise, I have voted with regard to
the Questions put to it, accepting the Answers given in the
Operative Part of the Opinion.

(Signed) Helge KLAESTAD.

40
